DETAILED ACTION
1.	This communication is responsive to Amendment filed 06/16/2022.  As a result of the amendment claims 1-3 and 5-7 have been amended.  Claims 9-12 have been added.  
Claims 1-12 are allowed.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
3.	Claims 1-12 are allowable over the prior arts of record.

4.	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a Blockchain ecosystem for verifying and maintaining integrity of data transactions based on distributed ledger. The system comprises: 1.) a decay control mechanism; 2.) a5 remote execution mechanism; and 3.) a security cryptographical key management sub-system.
Claims 1 and 5 are considered allowable since the prior art of record fails to teach and /or suggest “computing a decay value for each of the state nodes based on time elapse between a current time and time of creation of the state node, a currency value associated with the state node, and a number of participants to the state node, wherein a speed of the decay value reaching 0 is inversely proportional to the currency value associated with the state node, and the number of participants to the state node;
storing hashes of the state nodes of the first to the Nth blocks having a decay value of 0 in a death 15row database and marking the state nodes with the corresponding hashes stored in the death row database for deletion;
if a state node is re-instated by a refill of currency value or a transaction update associated with the state node, removing the state node from the death row database and recomputing its decay value;
when processing the (N+V) th block, recalling the hashes of the state nodes stored in the death row database, and checking the state nodes associated with the recalled hashes, wherein V is a configurable validation count”.  
Therefore, claims 1 and 5 are presently allowed in combination of thereof all other limitations in the claims.  Their dependent claims 2-4 and 6-12 are also allowable based on the same subject matter.
Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215. The examiner can normally be reached Mon thru Fri 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAWEN A PENG/Primary Examiner, Art Unit 2157